Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments, see Remarks, pages 5-7, filed March 1, 2021, with respect to claims 1-11 have been fully considered and are persuasive.  The rejection of claims 1-11 has been withdrawn. 



Allowable Subject Matter

Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 
            



With regards to independent claim 1, the closest prior art of US Patent Application Publication Pub. No. US 20190037087 to Kawaguchi discloses an apparatus that is able to display a plurality of setting items regarding printing and that is able to receive setting values of the plurality of setting items from a user and is able to register the received setting values as attribute information of a sheet (paragraph 34-35; PC 10 (apparatus); paragraph 51, 56; Fig. 3a shows display on PC 10 showing plurality of setting items (paper size, duplex/simplex, color…) that receive setting values using pull-down button 520 to select value), comprising:
     a controller that registers, as a favorite, the setting item selected via the user interface (paragraph 35-36; CPU 12 (controller); paragraph 42-43, 54-55, 59-60; the “favorite information” is stored/registered using the favorite name chosen (storage 20) and includes information on the non-display setting item that indicates which print setting items are not displayed as shown in Fig. 3a when checkbox 510 is selected for each of setting item, the corresponding setting item is not displayed in Fig. 4a when the registered favorite is displayed; Duplex setting item that is selected with checkbox is not displayed as setting item in Fig. 4A; thus the setting item selected to NOT have its checkbox in Fig. 3a and stored with favorite name includes plurality of setting items (setting items) such as paper size, color, page layout; further if Each-time setting is selected for each setting item to be displayed, then the setting item can change its set value as shown in Fig. 4a); and
     a display that, in accordance with receiving a display instruction to display the favorite through a screen on which the plurality of setting items are displayed, narrows down setting items to be displayed to a specific setting item which is registered as the favorite by a user out of the plurality of setting items, and displays the specific setting item (paragraph 35, 55, 59-60, 76, 77-81; display 16 of PC; in step s505, CPU displays initial each-time window 600 that displays plurality of setting items to provide screen for selecting a favorite in step s510; when user selects the favorite name using 610 (receiving an instruction), the corresponding setting items that are able to be displayed are displayed and the setting item that are set to NOT display are not displayed; when favorite name is selected, the CPU narrows down setting items to be displayed based on whether the setting item has non-display set using checkbox 510 for that registered favorite; thus only setting items set to be displayed and set for each-time setting are displayed on each time screen 600 for adjustment).

        US Patent Application Publication Pub. No. US 20190205006 to Li discloses a user interface that receives a selection of a setting item from among the plurality of setting items except for a part of the plurality of setting items (paragraph 113-115; device setting item is not allowed to be selected from the other setting items that can be selected as shown in Fig. 7).






       With regards to independent claim 5, see above Statement on Reasons for Allowance for claim 1 since claim 5 discloses limitations similar to claim 1. 

       With regards to independent claim 6, see above Statement on Reasons for Allowance for claim 1 since claim 6 discloses limitations similar to claim 1. 

         In addition to the teachings of the claims 1, 5, and 6 as a whole, the closest prior art of record failed to teach or suggest, 
         “wherein the part of the plurality of setting items continues to be displayed on the screen even in a case where the display instruction to display the favorite is received through the screen”

            Therefore, claims 2-4, 7-15 are allowable for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  








Other Prior Art Cited

 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
        US Patent Application Publication Pub. No. US 20190205006 to Li discloses a user interface that receives a selection of a setting item from among the plurality of setting items except for a part of the plurality of setting items (paragraph 113-115; device setting item is not allowed to be selected from the other setting items that can be selected as shown in Fig. 7).



Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

03/19/2021